Title: To Benjamin Franklin from Jean-Jacques Caffiéri, 13 June 1777
From: Caffiéri, Jean-Jacques
To: Franklin, Benjamin


Monsieur
De Paris ce 13. juin 1777
J’ai demendé a Monsieur votre fils, les Noms surnoms et qualités du Genéral Mongomery, le lieu et la Datte de sa naissance, en quel tems il a passé à Boston les grades par lesquels il a passé et les plus belles actions de sa vie, comment il à attaqué Quebec en quel lieu il à été tué, et les dattes surtouts de sa mort, et son âge et ces armes. Cela me sera tres nécessaire comme je compte mettre un dessein du tombeau au Salon prochain. Je ferai une Description du tombeau et de la personne pour lequelle on le fait faire. Vous m’obligeres beaucoup de m’envoyer ces remarques le plus promptement qu’il vous sera possible. J’ay l’honneur d’etre Monsieur Votre tres humble et tres obeïssant serviteur
Caffieri
 
Notation: Caffieri Paris 13. juin 1777
